Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146935(22)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DEBRA LYNETTE JOHNSON,                                                                                              Justices
           Plaintiff-Appellant,
  v                                                                 SC: 146935
                                                                    COA: 313204
                                                                    LC: 07-078958-CA
  GENERAL MOTORS COMPANY,                                                07-077479-CB
  INTERNATIONAL UNION (UAW)
  AFL-CIO, and DELPHI,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 25, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         d1021
                                                                               Clerk